Affirmed and Memorandum Opinion filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00258-CR

                CLARENCE MICHAEL BROWN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1355968

                MEMORANDUM                       OPINION


      A jury convicted appellant Clarence Michael Brown of felony assault of a
person with whom he had a dating relationship with a prior conviction for assault
against a family member. The jury sentenced appellant to confinement for forty
years. Appellant raises two issues. We affirm.

      The record reflects appellant was living with Patsy Davis, with whom he had
a long-term dating relationship. According to Davis, appellant accused her of
cheating on him, pushed her to the ground, and threatened to kill her. The police
were called and appellant left the home, returning shortly thereafter. Appellant
then slapped Davis across the face with his hand. Davis testified that appellant hit
her hard, causing swelling of her face and making a cut on her nose from her
glasses. The police were called again and appellant fled. He was arrested when he
returned.

      In his first issue, appellant claims the evidence is insufficient to prove he had
a prior conviction for an assault against a family member in cause number
1108537. The State introduced into evidence a judgment and sentence in cause
number 1108537 for the offense of assault of a family member. The record reflects
Deputy Roy Glover, a fingerprint examiner with the Harris County Sheriff’s
Office, testified as follows:

      Q.     (BY [THE STATE]) Officer Glover, I’m showing you for
      identification purposes what has been marked as State’s Exhibit No.
      13. Can you tell us what that is?
      A.     It’s a three-by-five card of the defendant’s right and left thumb
      prints, his right and left index fingers. And also I had the defendant
      write his name on the card.
      ...
      Q.      Now, looking at State’s Exhibit No. 14, can you tell us what
      this is, sir?
      A.     This is a J and S.
      Q.     And can you tell what a J and S -- what does that stand for?
      A.    It’s a judgment and sentence. It basically is documentation of
      the defendant’s prior criminal history.
      Q.    Now, this particular judgment and sentence, the J and S, can
      you tell us the name of the defendant in this J and S?
      A.     It is Clarence Brown -- Clarence Michael Brown, Jr.
      Q.     And do you see a cause number on this J and S?

                                          2
      A.     Yes.
      Q.     And what is that cause number, sir?
      A.     The cause number is 1108537.
      ...
      Q.    (BY [THE STATE]) Deputy Glover, looking at State’s Exhibit
      No. 14, on the second page you said that we have a fingerprint. Have
      you had an opportunity to review the fingerprint on State’s Exhibit 13
      against State’s Exhibit No. 14?
      A.     Yes.
      Q.     And based off of your training and experience in fingerprint
      identification, do we have a match?
      A.     Yes.
      Q.   And can you tell us how you actually go about making that
      match, sir?
      A.    I rolled the individual’s fingerprints. I then take the fingerprints
      side-by-side and I look for similar characteristics in both prints.
      Q.     And you were able to find those similar characteristics here,
      sir?
      A.     Yes.

      Although appellant urges that “we have a match” is insufficient to link
Appellant to the enhancing offense, we disagree.         Viewing this testimony in
context, the witness testified that the fingerprints of appellant which he obtained
for State’s Exhibit No. 13 and the fingerprints of the convicted defendant Clarence
Michael Brown, Jr. on State’s Exhibit No. 14 match each other. We conclude this
evidence is sufficient to support the jury’s finding that appellant had a prior
conviction for assault against a family member. See Varnes v. State, 63 S.W.3d
824, 833 (Tex. App.—Houston [14th Dist.] 2001, no pet.) (“the use of fingerprint
analysis is an approved method of proving prior convictions”). Appellant’s first
issue is overruled.

                                          3
      Appellant’s second issue argues the jury’s verdict and sentence are void
because the record on appeal does not contain a written verdict of guilt or a written
verdict of punishment from the jury. A supplemental clerk’s record was filed in
this court. See Tex. R. App. P. 34.5(c). It contains a written verdict of guilt and
sentence of forty years, both signed the foreperson of the jury. Accordingly, we
overrule appellant’s second issue.

      Having overruled both of appellant’s issues, we affirm the trial court’s
judgment.




                                       /s/       Sharon McCally
                                                 Justice



Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4